Case: 14-50241      Document: 00512814004         Page: 1    Date Filed: 10/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-50241                                 FILED
                                  Summary Calendar                         October 24, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PABLO VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:13-CR-237-2


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Pablo Vasquez appeals the sentence imposed on his conviction for
possession with intent to distribute methamphetamine. The district court
sentenced Vasquez within his guidelines range to 151 months of imprisonment,
three years of supervised release, and a $1,000 fine.
       Vasquez contends that his sentence is greater than necessary to satisfy
the sentencing goals under 18 U.S.C. § 3553(a) because the district court failed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50241      Document: 00512814004      Page: 2    Date Filed: 10/24/2014


                                   No. 14-50241

to adequately consider his serious health issues. He cites U.S.S.G. § 5H1.4 in
support of his argument and asserts that the seriousness of his offense was
mitigated by his serious health issues, he was involved in the offense primarily
to protect his girlfriend, and the burdens of incarceration will fall more
onerously on him than healthy inmates.
      A challenge to the substantive reasonableness of a sentence based on the
§ 3553(a) factors is ordinarily reviewed under an abuse-of-discretion standard.
Gall v. United States, 552 U.S. 38, 51 (2007). However, Vasquez’s substantive
reasonableness challenge is reviewed for plain error because he did not object
to his sentence as substantively unreasonable in the district court. See United
States v. Heard, 709 F.3d 413, 425 (5th Cir.), cert. denied, 134 S. Ct. 470 (2013).
To succeed on plain error review, the defendant must show (1) a forfeited error
(2) that is clear or obvious and (3) that affects his substantial rights. Puckett
v. United States, 556 U.S. 129, 135 (2009). On such a showing, we may exercise
our discretion “to remedy the error . . . if the error seriously affects the fairness,
integrity or public reputation of judicial proceedings.” Puckett, 556 U.S. at 135
(internal quotation marks, bracketing, and citation omitted).               Because
Vasquez’s sentence was within his advisory guidelines range, his sentence is
presumptively reasonable. See United States v. Rodriguez, 523 F.3d 519, 525
(5th Cir. 2008). The presumption of reasonableness “is rebutted only upon a
showing that the sentence does not account for a factor that should receive
significant weight, it gives significant weight to an irrelevant or improper
factor, or it represents a clear error of judgment in balancing sentencing
factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Vasquez’s health conditions were reported in his presentence report, and
the district court nevertheless determined that a sentence of 151 months of
imprisonment, the bottom of Vasquez’s guidelines range, was appropriate.



                                          2
    Case: 14-50241    Document: 00512814004     Page: 3   Date Filed: 10/24/2014


                                 No. 14-50241

“[T]he sentencing judge is in a superior position to find facts and judge their
import under § 3553(a) with respect to a particular defendant.” United States
v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Vasquez has not
shown sufficient reason to disturb the presumption of reasonableness
applicable to his sentence. See Rodriguez, 523 F.3d at 525-26; United States v.
Castillo, 430 F.3d 230, 240-41 (5th Cir. 2005). His sentence was not an abuse
of discretion, much less plain error. See Puckett, 556 U.S. at 135. Additionally,
to the extent Vasquez argues that the district court erred by failing to depart
downward pursuant to § 5H1.4, we lack jurisdiction to review the argument.
See United States v. Alaniz, 726 F.3d 586, 627 (5th Cir. 2013).
      The judgment of the district court is AFFIRMED.




                                       3